DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 2/4/2022, in which claims 1 – 20 was canceled, claims 21 – 40 was added, and claims 21 - 40 are presented for  examination.
3.	Claims 21 – 40 are now pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/4/2022 has been received and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
5.	Applicant’s arguments with respect to claims 21 – 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 25, 28, 35, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 4, 11, and 14 of U.S. Patent No. US 10,861,045 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim recites creating plurality of user cluster based on media  content viewing history, creating matrix indicating frequency of media content viewing by user and label the cluster based on  information generated from the matrix.
Instant Application #: 17/091,388
Patent #: US 10,861,045 B2
21. A method comprising: analyzing, by a server, media content viewing history of a plurality of users over a specified time range, wherein media content viewing history includes a plurality of genres; creating a genre identifier for each genre from the plurality of genres; creating a channel identifier for each of a plurality of channels accessed by the plurality of users; identifying a cluster of users that accessed media content item of a particular genre of the plurality of genres and that accessed a particular channel of the plurality of channels; and creating a composite text label for the particular genre identifier and the particular channel identifier, wherein the composite text label comprises a first portion based on the particular genre identifier and a second portion based on the particular channel identifier; and storing the composite text label in association with the cluster of users. 
1. A method comprising: creating, by a server, a plurality of user clusters based on media content viewing history data stored for each user of a plurality of users; and for each particular user cluster of the plurality of user clusters: selecting one or more sample users from the particular user cluster; retrieving, for each sample user from the one or more sample users, viewing history data for the sample user over a specified time range; creating one or more matrices for the one or more sample users, each matrix of the one or more matrices indicating a number of times a media device associated with a sample user accessed a media content item associated with one or more content identifiers; determining, based on the created one or more matrices, a pattern of frequent genre identifiers identified for the one or more sample users within the created one or more matrices; determining, based on the created one or more matrices, a pattern of frequently accessed channel identifiers identified for the one or more sample users within the created one or more matrices; creating a composite text label for the user cluster based on the determined pattern of frequent genre identifiers, wherein the composite text label comprises a first portion based on the frequent genre identifiers and a second portion based on the frequent channel identifiers; and storing the composite text label in association with the user cluster.
5. The method of claim 1, wherein the one or more content identifiers include at least a channel identifier and a genre identifier
28. The method of Claim 21, further comprising: determining an average viewing history based on a number of times users of the cluster of users accessed any media content item; and selecting one or more sample users based on their viewing histories being similar to the average viewing history.
4. The method of claim 1, further comprising: determining an average viewing history based on a number of times users of the plurality of users accessed any media content item; wherein selecting the one or more sample users from the user cluster is based on selecting users from the user cluster with viewing histories similar to the average viewing history.
25. The method of Claim 21, further comprising displaying on a graphical user interface of a user, from the plurality of users, the composite text label with a visual representation of the cluster of users.
7. The method of claim 1, further comprising causing display of a graphical user interface including display of the text label in association with a visual representation of the user cluster.
35. A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to: analyze media content viewing history of a plurality of users over a specified time range, wherein media content viewing history includes a plurality of genres; create a genre identifier for each genre from the plurality of genres; create a channel identifier for each of a plurality of channels accessed by the plurality of users; identify a cluster of users that accessed media content item of a particular genre of the plurality of genres and that accessed a particular channel of the plurality of channels; and create a composite text label for the particular genre identifier and the particular channel identifier, wherein the composite text label comprises a first portion based on the particular genre identifier and a second portion based on the particular channel identifier; and store the composite text label in association with the cluster of users. 
11. One or more non-transitory computer-readable storage media, storing instructions, which when executed by one or more processors, causes: creating, by a server, a plurality of user clusters based on media content viewing history data stored for each user of a plurality of users; and for each particular user cluster of the plurality of user clusters: selecting one or more sample users from the particular user cluster; retrieving, for each sample user from the one or more sample users, viewing history data for the sample user over a specified time range; creating one or more matrices for the one or more sample users, each matrix of the one or more matrices indicating a number of times a media device associated with a sample user accessed a media content item associated with one or more content identifiers; determining, based on the created one or more matrices, a pattern of frequent genre identifiers identified for the one or more sample users within the created one or more matrices; determining, based on the created one or more matrices, a pattern of frequently accessed channel identifiers identified for the one or more sample users within the created one or more matrices; creating a composite text label for the user cluster based on the determined pattern of frequent genre identifiers, wherein the composite text label comprises a first portion based on the frequent genre identifiers and a second portion based on the frequent channel identifiers; and storing the composite text label in association with the user cluster.
38. The non-transitory computer-readable storage medium of claim 35, further comprising: 5Application No. 17/091,388Docket No.: 113142-0146-102 Response dated February 4, 2022 Office Action dated November 10, 2021 determining an average viewing history based on a number of times users of the cluster of users accessed any media content item; and selecting one or more sample users based on their viewing histories being similar to the average viewing history. 
14. The one or more non-transitory computer-readable storage media of claim 11, wherein the instructions, when executed by the one or more processors, further causes: determining an average viewing history based on a number of times users of the plurality of users accessed any media content item; wherein selecting the one or more sample users from the user cluster is based on selecting users from the user cluster with viewing histories similar to the average viewing history.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 21 – 27, 30 – 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Girlando et al (US 2017/0195731 A1), in view of Bagga et al(US 2016/0142783 A1).
As per claim 1, Girlando et al (US 2017/0195731 A1) discloses,
A method comprising: analyzing, by a server, media content viewing history of a plurality of users over a specified time range (para.[0026]; “analysis engine 112  generally represents the component of the host server 110 that receives or otherwise obtains usage information for individual users from their respective client devices  ……., and determines viewing characteristics for each user based on their respective usage information”)., 
wherein media content viewing history includes a plurality of genres (para.[0019]; “user's viewing history information characterizes the media programs the user has viewed and may include, without limitation, the names, titles, or other identifiers associated with media programs the user has watched, along with other metadata associated with those media programs, such as, for example, genre identifiers”). 
creating a genre identifier for each genre from the plurality of genres (para.[0026]; “analyze the user's viewing history associated with the current client device ……  the metadata may include one or more series titles or other program identifiers, genre identifiers, or the like that best describe the content the user tends to view from the current client device”
creating a channel identifier for each of a plurality of channels accessed by the plurality of users (para.[0037]; “provide identifiers associated with the recommended media programs and/or their respective sources 114, 116, 118 within the multimedia distribution system 100, with the media player or other application on the client device 102 utilizing that information to access the respective”).
identifying a cluster of users that accessed media content item of a particular genre of the plurality of genres and that accessed a particular channel of the plurality of channels (para.[0026]; “viewing characteristics of all users may be aggregated to provide a relatively large data pool, which may then be analyzed to group similar users based on viewing histories or other behavioral patterns”) 
	Girlando does not specifically disclose creating a composite text label for the particular genre identifier and the particular channel identifier, wherein the composite text label comprises a first portion based on the particular genre identifier and a second portion based on the particular channel identifier, and storing the composite text label in association with the cluster of users.
	However, Bagga et al(US 2016/0142783 A1) in an analogous art disclose,
and creating a composite text label for the particular genre identifier and the particular channel identifier (para.[00058]; “more menus would be generated using menu attribute combination templates 402, 404, 406, 408, 410, 412, and 414 than any other menu attribute combination category. Different menu categories can be generated by using menu attribute combination templates as shown in FIG. 4 along with specific media attributes (i.e., genre, tone, theme, rating, actor, artist, channel name, preferred show names etc.) ……. computing device may create different combinations of menu categories using menu attribute combination template 414 and the identified genres, tones, and/or themes identified to create different media asset lists”).
wherein the composite text label comprises a first portion based on the particular genre identifier and a second portion based on the particular channel identifier (para.[0058]; “computing device may create different combinations of menu categories using menu attribute combination template 414 and the identified genres, tones, and/or themes identified to create different media asset lists”). 
and storing the composite text label in association with the cluster of users (para.[0097]; “generated menu may be stored for future usage”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate personalization of menus of a media user interface  of the system of Bagga into recommendation of media content of the system of Girlando  to provide efficient access to media content that may be of interest to user and providing relevant menus that may tailor the media content to user priority.

As per claim 22, the rejection of claim 21 is incorporated and further Bagga et al (US 2016/0142783 A1) discloses
further comprising pattern mining, by the server, to identify a pattern of frequently accessed channels from the plurality of channels (para.[0048]; “Media content tags may be collected from a plurality of sources, grouped by similar attributes, and narrowed based on user consumption patterns”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate personalization of menus of a media user interface  of the system of Bagga into recommendation of media content of the system of Girlando to identify user interest based on their access method and retrieve relevant information that may be of interest to the user.

As per claim 23, the rejection of claim 21 is incorporated and further Bagga et al (US 2016/0142783 A1) discloses
further comprising pattern mining, by the server, to identify a pattern of frequently accessed genres from the plurality of genres (para.[0048]; “Media content tags may be collected from a plurality of sources, grouped by similar attributes, and narrowed based on user consumption patterns”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate personalization of menus of a media user interface  of the system of Bagga into recommendation of media content of the system of Girlando to identify user interest based on their access method and retrieve relevant information that may be of interest to the user.
.  
As per claim 23, the rejection of claim 21 is incorporated and further Girlando et al (US 2017/0195731 A1) discloses,
further comprising determining a number of times a media device associated with a user from the cluster of users accessed the media content item, wherein the media content item is identified by a media content identifier (para.[0034]; “viewing characteristics represent the user's media content preferences based on the user's viewing history, and in exemplary embodiments, also relate the user's media content preferences to different viewing contexts for the user. Additionally, the viewing characteristics may associate or otherwise relate the user's media content preferences to a group of similar users”).  

As per claim 25, the rejection of claim 21 is incorporated and further Bagga et al (US 2016/0142783 A1) discloses,
further comprising displaying on a graphical user interface of a user, from the plurality of users, the composite text label with a visual representation of the cluster of users (para.[0043]; “generate media asset lists having a category with a composite attribute of humorous children's movies about animals”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate personalization of menus of a media user interface  of the system of Bagga into recommendation of media content of the system of Girlando to accurately depict the necessary information that may assist the user in accessing the media content.

As per claim 26, the rejection of claim 21 is incorporated and further Bagga et al (US 2016/0142783 A1) discloses,
further comprising displaying on a graphical user interface of a user, from the plurality of users, advertising related to the particular genre identifier (para.[0030]; “monitoring user viewing habits and collecting that information for use in selecting advertisements and providing personalized media content recommendations in the personalized media interface. Yet another application server may be responsible for formatting and inserting advertisements in a video stream being transmitted to the premise”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate personalization of menus of a media user interface  of the system of Bagga into recommendation of media content of the system of Girlando to identify relevant information related to display media content, thereby enable the advertiser to directly  advertise their content to relevant customer.

 As per claim 27, the rejection of claim 21 is incorporated and further Bagga et al (US 2016/0142783 A1) discloses,
further comprising displaying on a graphical user interface of a user, from the plurality of users, advertising related to the composite text label (para.[0030]; “application server may be responsible for formatting and inserting advertisements in a video stream being transmitted to the premise”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate personalization of menus of a media user interface  of the system of Bagga into recommendation of media content of the system of Girlando to identify relevant information related to display media content, thereby enable the advertiser to directly  advertise their content to relevant customer.

As per claim 30, the rejection of claim 21 is incorporated and further Bagga et al (US 2016/0142783 A1) discloses,
wherein the composite text label is used to determine user engagement behavior (para.[0044]; “Other media asset lists may have a menu category with multiple media attribute such as the menu category titled “Humorous Children's Movies about Animals”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate personalization of menus of a media user interface  of the system of Bagga into recommendation of media content of the system of Girlando  to provide efficient access to media content that may be of interest to user and providing relevant menus that may tailor the media content to user priority.

Claims 31, 32 – 33, and 34 are system claim corresponding to method claims 21, 26 – 27, and 23 respectively, and rejected under the same reason set forth in connection to the rejection of claims 21, 26 – 27, and 23 respectively above.

Claims 35, 36 – 37, and 40 are non-transitory computer-readable storage medium claim corresponding to method claims 21, 26 – 27, and 30 respectively, and rejected under the same reason set forth in connection to the rejection of claims 21, 26 – 27, and 30 respectively above.

8.	Claims 28 – 29 and 38 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over Girlando et al (US 2017/0195731 A1), in view of Bagga et al(US 2016/0142783 A1), and further in view of Neumann et al (US 2016/0274744 A1).
As per claim 28, the rejection of claim 21 is incorporated, Girlando et al (US 2017/0195731 A1) and Bagga et al (US 2016/0142783 A1) does not disclose determining an average viewing history based on a number of times users of the cluster of users accessed any media content item; and selecting one or more sample users based on their viewing histories being similar to the average viewing history.
	However, Neumann et al (US 2016/0274744 A1) in an analogous art discloses,
 and further: determining an average viewing history based on a number of times users of the cluster of users accessed any media content item; and selecting one or more sample users based on their viewing histories being similar to the average viewing history (para.[0111]; “the clustering algorithm may determine an approximate taste vector for each cluster that is representative of an average taste vector for the cluster. Then, the algorithm may determine proximity between a user and a cluster based on taste vectors for the user and the approximate taste vector for the cluster”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate media recommendation based on real-time activities of the user of the system of Neumann  into recommendation of media content of the system of Girlando and personalization of menus of a media user interface  of the system of Bagga  to identify in real-time media that may be of interest to user  and using it to improve user experience.

As per claim 29, the rejection of claim 28 is incorporate and further Neumann et al (US 2016/0274744 A1) discloses,
wherein the determining of the average viewing history if performed for each cluster of the cluster of users (para.[0111]; “the clustering algorithm may determine an approximate taste vector for each cluster that is representative of an average taste vector for the cluster”).  

Claims 38 and 39 are non-transitory computer-readable storage medium claim corresponding to method claims 28 - 29 respectively, and rejected under the same reason set forth in connection to the rejection of claims 28 - 29 respectively above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



5/3/2022